      Case 1:19-cv-04587-JPO Document 43 Filed 09/12/19 Page 1 of 1




                           BROWN & ROSEN LLC
                                    Attorneys At Law
                                100 State Street, Suite 900
                                   Boston, MA 02109
                                    617-728-9111 (T)
                                  www.brownrosen.com

                                                              September 12, 2019


OetkenNYSDChambers@nysd.uscourts.gov
Hon. J. Paul Oetken
Thurgood Marshall
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

RE:    Hines v. Roc-a-Fella Records Inc. et al
       DOCKET NO. 1:19-cv-04587-JPO

Dear Hon Judge Oetken:

        This letter is written pursuant to this Court’s Individual Practice Rules I(A). On
September 10, 2019, Counsel for Roc-a-Fella Records, Inc. filed a Reply Affidavit that
included a copy of the renewal registration for United States Copyright EU0000154302
(Docket Entry 41). The record is incomplete and does not include the amendment to the
renewal registration granted by the United States Copyright Office. Attached as Exhibit
A is the Amendment to United States Copyright Registration EU0000154302 and
attached as Exhibit B is the material filed with the amendment application. Plaintiff
requests that the Court’s consider the Amendment as it completes the record relating to
the registration and is associated with Defendants’ Motion To Dismiss. The documents
are available at the United States Copyright Office.


                                             Sincerely,
                                             Brown & Rosen LLC
                                             By:

                                                     ___________________
                                                     Christopher L. Brown


Cc:     Counsel of Record via ECF




                                             1
